FRANK, Judge.
Dailey has challenged his habitual offender sentence on several grounds, none of which has merit. See Massey v. State, 609 So.2d 598 (Fla.1992); Baxter v. State, 599 So.2d 721 (Fla. 2d DCA 1992). We do, however, remand for the trial court to strike special condition of probation number six, which was inappropriately imposed without oral pronouncement. Zachary v. State, 559 So.2d 105 (Fla. 2d DCA 1990). All costs except those mandated by sections 960.20 and 943.25(3),. Florida Statutes, are stricken.
DANAHY, A.C.J., and LUTEN, CLAIRE K., Associate Judge, concur.